By the Court.

Lumpkin, J.,
delivering the opinion.
We think this a plain case. The bill alleges: The gift of sundry property by Colonel William Toney in trust for the joint use of his son, James N. Toney, during his life, and his lawful children, living or thereafter to be born, after his death. That there were interests and profits accruing in this property, during the life-time of James N. Toney, which were not received by him, but which came into the hands of his trustee — Eobert G. Eicks — the defendant. That James N. Toney is dead; that the complainant has been duly appointed his administrator; and as such, he prays an account' and settlement of the rents, issues and profits received by Eicks. The bill was demurred to and dismissed for want of equity.
If the facts charged are true, why should not this account be had ? True, the administrator is entitled to nothing that has accrued since the death of his intestate. He claims nothing on that score.
It is suggested that there are no debts due and owing by the deceased, James N. Toney. No such fact appears, however, upon the face of the bill, nor otherwise, except by the suggestion in argument of the defendant’s solicitor. By plea or answer, a special case should be stated. As the pleadings stand, the complainant is entitled to an account.